Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 11/30/2021, with respect to claims 1, 5-7, 12, 16 and 17 have been fully considered and are persuasive.  The rejection of claims 1, 5-7, 12, 16 and 17 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marina V. Zalevsky on 12/15/2021.

The application has been amended as follows: 
1. (Currently Amended): A terminal device for a rotary electric machine, comprising: 
a base made of an insulating material; 

connection terminals, each having a second connecting portion having a flat plate shape, the second connecting portion to be connected to a corresponding one of the first connecting portions, 
wherein each of the first connecting portion and the second connecting portion has a connecting-portion front surface and a connecting-portion back surface being positioned on a back side of the connecting-portion front surface, 
wherein each of the connecting-portion front surface and the connecting-portion back surface of each of the second connecting portions is selectively brought into full contact with the corresponding one of the first connecting portions, and 
wherein the connecting-portion front surface and the connecting-portion back surface of a processed connecting portion being at least any one of the first connecting portions and the second connecting portions gradually approach each other as extending outward in a width direction of the processed connecting portion at both ends of the processed connecting portion that are disposed in the width direction of the processed connecting portion, 
wherein the base has a plurality of holes, 
wherein each of the connection terminals further has a positioning insertion portion to be inserted into a corresponding one of the plurality of holes, 
2wherein the second connecting portions are respectively brought into full contact with the first connecting portions through insertion of the positioning insertion portions into the plurality of holes, respectively,

wherein the insertion-portion front surface and the insertion-portion back surface of each of the positioning insertion portions gradually approach each other as extending outward in a width direction of the positioning insertion portion at both ends of the positioning insertion portion in the width direction of the positioning insertion portion, 
wherein each of the connecting-portion front surface and the connecting-portion back surface is inclined in a tapered manner at both ends of the processed connecting portion in the width direction of the processed connecting portion, and each of the insertion-portion front surface and the insertion-portion back surface is inclined in a tapered manner at both ends of the positioning insertion portion in the width direction, and 
wherein an inclination angle of each of the connecting-portion front surface and the connecting-portion back surface at the both ends of the processed connecting portion in the width direction is different from an inclination angle of each of the insertion-portion front surface and the insertion-portion back surface at the both ends of the positioning insertion portion in the width direction.

Reasons for Allowance
Claims 1, 5-7, 12, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 5-7, 12, 16 and 17 are allowable for depending upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834